DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
*** This office action is responsive to Applicant’s Amendment filed May 25, 2022.   Claims 
18-29,31-37, and 39.  Claims 1-17,30 and 38 were cancelled.

Claim Rejections - 35 USC § 112
 Claims 25,26, 27,28,34,35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
** Re base claim 25:  Claim 25 recites “a first device and a second device…separated at least in part by an insulative pillar extending from the substrate…” and “…wherein at least a peripheral region…and the insulative pillar includes p-type dopants and n-type dopants”
However, original specification does not describe and provide the support for “an insulative pillar extending from the substrate” to separate the first device and the second device and that “the insulative pillar includes p-type dopants and n-type dopants”.
As can be seen, in Figures 12-14, the protective dielectric layer 212 and the second liner mask 210 are formed over the interlayer dielectric 204 and the insulative pillar 202 (a central insulative pillar 202 as shown in Figures 12-14 to separate the first device 300 and the second device 400), wherein the central insulative pillar 202 is covered by the protective dielectric layer 212 and the second liner mask 210.  During ion implanting as shown in Figs 12-14 and at paragraph 50, the protective dielectric layer 212 and the second liner mask 210 act as an effective mask layer to prevent penetration of the dopants from implanting into the central insulative pillar 202 which is located below the effective mask layer.  
Accordingly, original specification does not provide the support for amended claim 25.
(Dependent claims are rejected as depending on rejected base claim)
Claim Rejections - 35 USC § 112
Claim 25,26, 27,28,34,35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re base claim 25:  Claim 25 recites “…wherein at least a peripheral portion of the interlayer dielectric disposed about the first device outward of the one or more vertical fins and the insulative pillar includes p-type dopants and n-type dopants”
However, the recitation of both terms “…and…” (as a plural term) but then “…includes…” (as singular term) in claim 25 renders scope and meaning of claim 25 being indefinite for what is definitely intended by the claim.

(For an apparent typographical error in claim 25, the term --includes-- should be corrected as --include--.  )

(Dependent claims are rejected as depending on rejected base claim)
 

Allowable Subject Matter
Claims 18-24,29,31-33,36,37,39 are allowed.
 
  
Response to Amendment
  Applicant's Amendment filed May 25, 2022 and remarks thereof with respect to claims 25,26, 27,28,34,35 have been considered but are moot in view of the new ground(s) of rejection.

     *******************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822